office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 lmdonis pref-151037-07 uilc date date to virginia e cochran deputy area_counsel great lakes gulf coast area dallas group tax exempt government entities from dan e boeskin assistant branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities subject et b returns by revenue_officer worker pref-151037-07 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether revenue officers have authority under sec_6020 to prepare employment_tax returns in employment_tax cases in which worker classification issues are present conclusion in employment_tax cases where worker classification issues are present revenue officers have authority under sec_6020 to prepare employment_tax returns but the requirements of sec_7436 must be met prior to assessment facts we have been asked to review a memorandum which addresses the issue of whether a revenue_officer has authority under sec_6020 to prepare employment_tax returns on behalf of taxpayers who fail to file such returns in a case in which worker classification pref-151037-07 issues are present and where the revenue_officer did not refer the case to the employment_tax program as required under the internal_revenue_manual irm the facts indicate that for the years at issue the taxpayer took the position that certain workers were independent contractors for federal tax purposes however for previous years the taxpayer had treated such workers as employees after reviewing the facts of the case the revenue_officer determined that the workers should have been treated as employees for federal tax purposes and prepared substitute for returns sfrs under sec_6020 the taxpayer objected to the preparation of the sfrs and requested an appeal the appeals officer concluded that the worker classification issue was undeveloped and that the revenue_officer did not have the authority to prepare form sec_941 under sec_6020 procedures because the irm requires the issue to be referred to the employment_tax program and recommended the government concede the case law and analysis where there is an actual controversy involving a determination by the secretary that one or more individuals performing services for the taxpayer are employees as part of an examination sec_7436 gives the tax_court jurisdiction to determine certain worker classification issues ie the proper amount of the additions to tax additional_amounts and penalties that relate to the employment_tax imposed by subtitle c with respect to determinations of worker classification and whether the taxpayer is entitled to relief under sec_530 of the revenue act of to meet the requirements of sec_7436 certain procedures must be followed prior to an assessment of employment_taxes notice_2002_5 2002_1_cb_320 describes the procedures that sec_7436 requires notice_2002_5 provides generally that a taxpayer will first receive a 30-day_letter which lists the proposed employment_tax adjustments to be made and describes the taxpayer’s right either to agree to the proposed adjustments or to protest the proposed adjustments to the appeals function of the service appeals within days of the date of the letter if the taxpayer does not respond to the 30-day_letter by agreeing to the proposed adjustments or by filing a protest to appeals the taxpayer will receive a notice_of_determination of worker classification ndwc the taxpayer may also receive the ndwc if the taxpayer files a protest with appeals and the worker classification issues are not settled in appeals notice_2002_5 further provides that under sec_7436 the mailing of the ndwc suspends the period of limitations for assessment of taxes attributable to the worker classification issues for the 90-day period during which the taxpayer can bring suit2 and precludes the service from assessing the taxes identified in the ndwc prior to the expiration of the 90-day period during which the taxpayer may file a timely tax_court the ndwc is a jurisdictional prerequisite for seeking tax_court review under sec_7436 if the taxpayer does file a timely petition in tax_court the period of limitations for assessment is suspended until days after the decision of the tax_court becomes final pref-151037-07 petition if the service erroneously makes an assessment of taxes attributable to the worker classification issues without first either issuing a ndwc or obtaining a waiver of restrictions on assessment from the taxpayer the taxpayer is entitled to an automatic abatement of the assessment however once any such procedural defects are corrected the service may reassess the employment_taxes to the same extent as if the abated assessment had not occurred a taxpayer may settle the worker classification issues either before issuance of the ndwc or after issuance of the ndwc but before expiration of the 90-day period for filing a tax_court petition to settle the worker classification issues the taxpayer must formally waive the restrictions on assessment contained in sec_7436 and sec_6213 if the taxpayer does not settle or file a tax_court petition before the ninety-first day after the ndwc is mailed the employment_taxes identified in the ndwc shall thereafter be assessed under sec_6501 the amount of any_tax imposed by the code shall be assessed within years after the return was filed subject_to certain specified exceptions under sec_6020 if any person fails to make a required return or makes willfully or otherwise a false_or_fraudulent_return the secretary is authorized to make a return from his or her own knowledge and from such information as can be obtained through testimony or otherwise sec_6020 provides that any return made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes in this case the taxpayer failed to file an employment_tax return and did not submit evidence to establish that no employment_tax return was due the revenue_officer determined that some of the taxpayer’s workers were employees and that an employment_tax return should have been filed the revenue_officer prepared returns pursuant to the authority in sec_6020 because the revenue_officer failed to meet the requirements of sec_7436 an assessment of employment_taxes based on the sec_6020 return prepared by the revenue_officer in this case is improper however the facts in this case do not indicate that the government is required to concede the case notice_2002_5 provides that once the procedural defects are corrected and the requirements of sec_7436 are met employment_taxes may thereafter be assessed in employment_tax cases where worker classification issues are present revenue officers have authority under sec_6020 to prepare employment_tax returns but the requirements of sec_7436 must be met prior to assessment note however that sec_6501 provides that notwithstanding sec_6020 the execution of a return by the secretary pursuant to such section shall not start the running of the period of limitations on assessment and collection delegation_order number specifically gives revenue officers the authority to prepare returns pursuant to sec_6020 in addition revproc_77_13 1977_1_cb_570 specifically discusses the preparation of sec_6020 returns by revenue officers pref-151037-07 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
